DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim setting information and entering check information for a redeemable check. 
Claim 1, recites
A method for 
setting a payer information 
setting a payer e-signature; and 
setting a payer routing number and a payer account number; 
entering an amount of payment, a date and a receiver 

The limitation of setting and entering information for “creation” of a redeemable check of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a printer” and “printed check” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “printer” and “printed check” language, setting and entering information for a check can be performed by the mind and “creation” of a redeemable check can be performed by pencil/paper using the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Further, the claims fall under Certain Methods Of Organizing Human Activity as the claims recite fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), as the claimed features of setting and entering information for “creation” of a redeemable check of time would fall under such groupings but for the recitation of other than reciting “a printer” and “printed check”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “printer” and “printed check” to perform such steps. The “printer” and “printed check” in the steps is recited at a high-level of generality (i.e., as a generic printer performing a generic computer function of printing) such that it amounts no 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “printer” and “printed check” to perform such steps amounts to no more than mere instructions to apply the exception using a generic computer component (i.e., printer). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, Kim (US 5,299,295 A1), filed on march 12, 1991, discloses that computerized check writing apparatus have been developed for printing checks, see col. 1, lines 46-49.  
Further dependent Claim(s) 2-11 do not add features considered to amount to “significantly more” than the abstract idea identified for Claim 1.  Claims 2-5 recite order entry which is an abstract idea under Step 2A-Prong 1 and similar analysis of a printer is noted for Step 2A-Prong 2 and Step 2B. Claims 6-11 recite check review which is an abstract idea under Step 2A-Prong 1 and similar analysis of a cloud computer would be used for Step 2A-Prong 2 and Step 2B as it is recited a high-level of generality for Step 2A-Prong 2 and further is well‐understood, routine, and conventional functions per MPEP 2106.05(d)(ii) - Receiving or transmitting data over a network, electronic recordkeeping, and storing and retrieving information in memory as that describes features of a cloud computer.  
These claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2015/0088740 A1) in view of Kim et al. (US 5,299,295).

Regarding Claim 1;
Doyle discloses a method for [creating] a redeemable check ([0088]), comprising: 
setting a payer information in a [computer] (FIG. 3F – Depicts Maker’s Information Set and [0088] – initial check creation form for the web interface for creating an electronic check... maker’s name), comprising: 
setting a payer e-signature (FIG. 3F – Depicts Maker’s Signature Set and [0088] – initial check creation form for the web interface for creating an electronic check... representation of the maker’s signature),; and 
setting a payer routing number and a payer account number ([0088] – initial check creation form for the web interface for creating an electronic check...  account routing number (auto-completed (i.e., set))... account number (auto-completed) (i.e., set)),; 
entering an amount of payment, a date and a receiver in the [computer] (([0088] – initial check creation form for the web interface for creating an electronic check... payee name... amount... ),; and 
printing the redeemable check via the printer.
Doyle fails to explicitly disclose a method for printing a redeemable check, comprising:
... in a printer, comprising: 
entering ... a date ... in the printer; and 
printing the redeemable check via the printer.
However, in an analogous art, Kim teaches a method for printing a redeemable check (Kim, Abstract), comprising:
... in a printer (Kim, Abstract), comprising: 
entering an amount of payment, a date, and a receiver in the printer (Kim, col. 3, lines 65-col. 4, lines 1); and 
printing the redeemable check via the printer (col. 3, lines 35-40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim to the creating of a redeemable check of Doyle to include a method for printing a redeemable check, comprising: ... in a printer, comprising: entering ... a date ... in the printer; and printing the redeemable check via the printer.
One would have been motivated to combine the teachings of Kim to Doyle to do so as it provides / allows expeditiously and efficiently prints checks for disbursement (Kim, col. 2, lines 11-13). 

2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2015/0088740 A1) in view of Kim et al. (US 5,299,295) in further view of Janay et al. (US 5,831,608).

Regarding Claim 2;
Doyle and Kim disclose the method to Claim 1.
Doyle discloses concepts of setting the payer information in the [computer] (FIG. 3F and [0088]) and selecting a desired bank account (FIG. 3F and [0088]).
Kim teaches concepts of the printer (Kim, Abstract)
Doyle and Kim fail to explicitly disclose wherein before setting the payer information in the printer, the method further comprises selecting a desired bank account.
However, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - before).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to create customized defined order in which data is entered and incorporate it into the system of Doyle and Kim, since there are a finite number of identified, predictable potential solutions (i.e. order of entry of information of checks) to the recognized need (i.e., customized data entry that would account for any order (i.e., before or after) data entry) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success ((i.e., added user friendliness)).

Regarding Claim 3;

Doyle discloses concepts of entering the amount of payment... the receiver, and the method further comprises entering a memo (FIG. 3F and [0088]).
Kim teaches concepts of entering the date... in the printer (Kim, Abstract), the method further comprises entering a memo (Kim, col. 3, lines 65-col. 4, lines 1);
Doyle and Kim fail to explicitly disclose wherein before entering the amount of payment, the date and the receiver in the printer, the method further comprises entering a memo.
However, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - before).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to create customized defined order in which data is entered and incorporate it into the system of Doyle and Kim, since there are a finite number of identified, predictable potential solutions (i.e. order of entry of information of checks) to the recognized need (i.e., customized data entry that would account for any order (i.e., before or after) data entry) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success ((i.e., added user friendliness)).

Regarding Claim 4;
Doyle and Kim disclose the method to Claim 1.
Doyle discloses concepts of entering the amount of payment... the receiver, and the method further comprises entering a memo (FIG. 3F and [0088]).
(Kim, Abstract), the method further comprises entering a memo (Kim, col. 3, lines 65-col. 4, lines 1);
Doyle and Kim fail to explicitly disclose wherein after entering the amount of payment, the date and the receiver in the printer, the method further comprises entering a memo.
However, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - after).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to create customized defined order in which data is entered and incorporate it into the system of Doyle and Kim, since there are a finite number of identified, predictable potential solutions (i.e. order of entry of information of checks) to the recognized need (i.e., customized data entry that would account for any order (i.e., before or after) data entry) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success ((i.e., added user friendliness)).

Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2015/0088740 A1) in view of Kim et al. (US 5,299,295) in further view of Sarin et al. (US 6,003,001 A1) and Janay et al. (US 5,831,608).

Regarding Claim 5;
Doyle and Kim disclose the method to Claim 1.
Kim discloses wherein ... printing the redeemable check via the printer (col. 3, lines 35-40).

However, in an analogous art, Sarin teaches wherein after [performing a task] (col. 3, lines 30-45 – as constructed describes various tasks being performed in order and col. 4, lines 50-col. 4, lines 1), the method further comprises sending information ... to a cloud database (col. 4, lines 34-41 - The client library 12 in turn interacts, through remote procedure calls (RPC's), to a workflow server 14. Basically, the workflow server 14 (i.e., constructed as a cloud database) acts as the clearinghouse for the exchange of instructions, according to the workflow software, to various computers involved in the workflow process. For example, if at one point in a workflow process it is required that a certain form appear on a certain computer screen, it is the function of the server 14 to make sure that the form is displayed on the correct screen at a particular time).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sarin to the creating of a redeemable check of Doyle and Kim to include wherein after [performing a task], the method further comprises sending information ... to a cloud database and applying such concepts to the creating of a redeemable check of Doyle and Kim
One would have been motivated to combine the teachings of Kim to Doyle to do so as it provides / allows improvement in workflow management software (Sarin, col. 1, lines 5-10). 
Further, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - after).



Regarding Claim 6;
Doyle and Kim and Sarin and Janey disclose the method to Claim 5.
	Doyle discloses concepts of the redeemable check ([0088]) and the receiver ([0088]).
Kim further teaches concepts of the redeemable check (Kim, col. 3, lines 65-col. 4, lines 1) and the receiver (Kim, col. 3, lines 65-col. 4, and lines 1).
	Doyle and Kim fail to explicitly disclose wherein after sending information of the redeemable check to the cloud database, the method further comprises: authorizing an accountant to review the redeemable check via the cloud database by a payer; and checking receiver information by the accountant.
However, in an analogous art, Sarin teaches wherein after [performing a task] (col. 3, lines 30-45 – as constructed describes various tasks being performed in order and col. 4, lines 50-col. 4, lines 1), the method further comprises sending information ... to a cloud database (col. 4, lines 34-41 - The client library 12 in turn interacts, through remote procedure calls (RPC's), to a workflow server 14. Basically, the workflow server 14 (i.e., constructed as a cloud database) acts as the clearinghouse for the exchange of instructions, according to the workflow software, to various computers involved in the workflow process. For example, if at one point in a workflow process it is required that a certain form appear on a certain computer screen, it is the function of the server 14 to make sure that the form is displayed on the correct screen at a particular time), the method further comprises: authorizing an accountant to review the ... via the cloud database by an previous name/role (col. 3, lines 45-65 - For instance, the leftmost task in the process of FIG. 1, the administrator keying in the expense report, refers to the appearance of a blank expense report form on the administrator's computer screen with the administrator being instructed to key in the amounts for the expense report into blank spaces on the form (alternately, the instruction could be to have the administrator scan in the hard-copy from via OCR software). Once the form is keyed in by the administrator, the workflow software then initiates sending the keyed-in electronic expense report form to the accountant for review and col. 5, lines 15-25 – Role: the name of the persons or other entities... that will carry out the task); and checking receiver information by the accountant (col. 3, lines 45-65 - Once the form is keyed in by the administrator, the workflow software then initiates sending the keyed-in electronic expense report form to the accountant for review)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sarin to the creating of a redeemable check of Doyle and Kim to include after [performing a task], the method further comprises: authorizing an accountant to review the ... via the cloud database by an previous name/role; and checking receiver information by the accountant and applying such concepts to the creating of a redeemable check of Doyle and Kim
 (Sarin, col. 1, lines 5-10). 
Further, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - after).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to create customized defined order in which data is entered and incorporate it into the system of Doyle and Kim and Sarin, since there are a finite number of identified, predictable potential solutions (i.e. order of entry of information of checks) to the recognized need (i.e., customized data entry that would account for any order (i.e., before or after) data entry) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success ((i.e., added user friendliness)).

Regarding Claim 7;
Doyle and Kim and Sarin and Janey disclose the method to Claim 6.
	Doylae further discloses further comprises providing the redeemable check to the receiver ([0091]-[0092]).
	Kim further teaches providing the redeemable check to the receiver (Kim, col. 2, lines 11-13).
	Doyle and Kim fail to explicitly disclose wherein after checking receiver information by the accountant, the method further comprises providing the redeemable check...
However, in an analogous art, Sarin teaches wherein after [performing a task] (i.e., checking receiver information by the accountant) (col. 3, lines 30-45 – as constructed describes various tasks being performed in order and col. 3, lines 45-65 - Once the form is keyed in by the administrator, the workflow software then initiates sending the keyed-in electronic expense report form to the accountant for review and col. 4, lines 50-col. 4, lines 1), the method further comprises providing the redeemable check... (col. 4, lines 3-6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sarin to the creating of a redeemable check of Doyle and Kim to include wherein after [performing a task] (i.e., checking receiver information by the accountant), the method further comprises providing the redeemable check... and applying such concepts to the creating of a redeemable check of Doyle and Kim
One would have been motivated to combine the teachings of Kim to Doyle to do so as it provides / allows improvement in workflow management software (Sarin, col. 1, lines 5-10). 
Further, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - after).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to create customized defined order in which data is entered and incorporate it into the system of Doyle and Kim and Sarin, since there are a finite number of identified, predictable potential solutions (i.e. order of entry of information of checks) to the recognized need (i.e., customized data entry that would account for any order (i.e., before or after) data entry) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success ((i.e., added user friendliness)).

Regarding Claim 8;

	Doylae further discloses further comprises providing the redeemable check to the receiver ([0091]-[0092]).
	Kim further teaches providing the redeemable check to the receiver (Kim, col. 2, lines 11-13)
Doyle and Kim fail to explicitly disclose wherein before checking receiver information by the accountant, the method further comprises providing the redeemable check to the receiver.
However, in an analogous art, Sarin teaches wherein ... [performing a task] (i.e., checking receiver information by the accountant) (col. 3, lines 30-45 – as constructed describes various tasks being performed in order and col. 3, lines 45-65 - Once the form is keyed in by the administrator, the workflow software then initiates sending the keyed-in electronic expense report form to the accountant for review and col. 4, lines 50-col. 4, lines 1), the method further comprises providing the redeemable check... (col. 4, lines 3-6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sarin to the creating of a redeemable check of Doyle and Kim to include wherein ... [performing a task] (i.e., checking receiver information by the accountant)... and applying such concepts to the creating of a redeemable check of Doyle and Kim
One would have been motivated to combine the teachings of Kim to Doyle to do so as it provides / allows improvement in workflow management software (Sarin, col. 1, lines 5-10). 
Further, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - before).
.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2015/0088740 A1) in view of Kim et al. (US 5,299,295) in further view of Sarin et al. (US 6,003,001 A1) 

Regarding Claim 9;
Doyle and Kim disclose the method to Claim 1.
	Doyle discloses concepts of the redeemable check ([0088])
Kim discloses wherein ... printing the redeemable check via the printer (col. 3, lines 35-40).
Doyle and Kim fail to explicitly disclose wherein... a step of ... comprises sending information of the redeemable check to a cloud database at a real time.
However, in an analogous art, Sarin teaches wherein... a step of ... comprises sending information ... to a cloud database at a real time (col. 4, lines 34-41 - The client library 12 in turn interacts, through remote procedure calls (RPC's), to a workflow server 14. Basically, the workflow server 14 (i.e., constructed as a cloud database) acts as the clearinghouse for the exchange of instructions, according to the workflow software, to various computers involved in the workflow process. For example, if at one point in a workflow process it is required that a certain form appear on a certain computer screen, it is the function of the server 14 to make sure that the form is displayed on the correct screen at a particular time and col. 4, lines 22-35 – real time process).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sarin to the creating of a redeemable check of Doyle and Kim to include wherein... a step of ... comprises sending information ... to a cloud database at a real time and applying such concepts to the creating of a redeemable check of Doyle and Kim
One would have been motivated to combine the teachings of Kim to Doyle to do so as it provides / allows improvement in workflow management software (Sarin, col. 1, lines 5-10). 

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (US 2015/0088740 A1) in view of Kim et al. (US 5,299,295) in further view of Sarin et al. (US 6,003,001 A1) and further in view of Janay et al. (US 5,831,608).

Regarding Claim 10;
Doyle and Kim disclose the method to Claim 9.
Doyle discloses concepts of the redeemable check ([0088]) and the receiver ([0088]).
Kim further teaches concepts of the redeemable check (Kim, col. 3, lines 65-col. 4, lines 1) and the receiver (Kim, col. 3, lines 65-col. 4, and lines 1).
	Doyle and Kim fail to explicitly disclose wherein after sending the information of the redeemable check to the cloud database at a real time, the method further comprises: authorizing an accountant to review the redeemable check via the cloud database by a payer; and checking receiver information by the accountant.
However, in an analogous art, Sarin teaches wherein after [performing a task] (col. 3, lines 30-45 – as constructed describes various tasks being performed in order and col. 4, lines 50-col. 4, lines 1), the method further comprises sending information ... to a cloud database in real time (col. 4, lines 34-41 - The client library 12 in turn interacts, through remote procedure calls (RPC's), to a workflow server 14. Basically, the workflow server 14 (i.e., constructed as a cloud database) acts as the clearinghouse for the exchange of instructions, according to the workflow software, to various computers involved in the workflow process. For example, if at one point in a workflow process it is required that a certain form appear on a certain computer screen, it is the function of the server 14 to make sure that the form is displayed on the correct screen at a particular time and col. 4, lines 22-35 – real time process), the method further comprises: authorizing an accountant to review the ... via the cloud database by an previous name/role (col. 3, lines 45-65 - For instance, the leftmost task in the process of FIG. 1, the administrator keying in the expense report, refers to the appearance of a blank expense report form on the administrator's computer screen with the administrator being instructed to key in the amounts for the expense report into blank spaces on the form (alternately, the instruction could be to have the administrator scan in the hard-copy from via OCR software). Once the form is keyed in by the administrator, the workflow software then initiates sending the keyed-in electronic expense report form to the accountant for review and col. 5, lines 15-25 – Role: the name of the persons or other entities... that will carry out the task); and checking receiver (col. 3, lines 45-65 - Once the form is keyed in by the administrator, the workflow software then initiates sending the keyed-in electronic expense report form to the accountant for review)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sarin to the creating of a redeemable check of Doyle and Kim to include wherein after [performing a task], the method further comprises: authorizing an accountant to review the ... via the cloud database by an previous name/role and checking receiver information by the accountant and applying such concepts to the creating of a redeemable check of Doyle and Kim
One would have been motivated to combine the teachings of Kim to Doyle to do so as it provides / allows improvement in workflow management software (Sarin, col. 1, lines 5-10). 
Further, in an analogous art, Janay teaches techniques allowing users to define the order in which data is entered, define what particular function keys represents, and to display fields in a customized manner (Janay, Abstract and col. 2, lines 1-21 - after).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to create customized defined order in which data is entered and incorporate it into the system of Doyle and Kim and Sarin, since there are a finite number of identified, predictable potential solutions (i.e. order of entry of information of checks) to the recognized need (i.e., customized data entry that would account for any order (i.e., before or after) data entry) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success ((i.e., added user friendliness)).

Regarding Claim 11;

	Doylae further discloses further comprises providing the redeemable check to the receiver ([0091]-[0092]).
	Kim further teaches providing the redeemable check to the receiver (Kim, col. 2, lines 11-13)
	Doyle and Kim fail to explicitly disclose wherein after checking receiver information by the accountant, the method further comprises providing the redeemable check... by the accountant.

However, in an analogous art, Sarin teaches wherein after [performing a task] (i.e., checking receiver information by the accountant) (col. 3, lines 30-45 – as constructed describes various tasks being performed in order and col. 3, lines 45-65 - Once the form is keyed in by the administrator, the workflow software then initiates sending the keyed-in electronic expense report form to the accountant for review and col. 4, lines 50-col. 4, lines 1), the method further comprises providing the redeemable check .... by [an] accountant (col. 4, lines 3-6 – comptroller (i.e.,” management level” accountant)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sarin to the creating of a redeemable check of Doyle and Kim to include wherein after [performing a task] (i.e., checking receiver information by the accountant), the method further comprises providing the redeemable check .... by [an] accountant and applying such concepts to the creating of a redeemable check of Doyle and Kim
One would have been motivated to combine the teachings of Kim to Doyle to do so as it provides / allows improvement in workflow management software (Sarin, col. 1, lines 5-10). 
(Janay, Abstract and col. 2, lines 1-21 - after).
Therefore, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention, to create customized defined order in which data is entered and incorporate it into the system of Doyle and Kim and Sarin, since there are a finite number of identified, predictable potential solutions (i.e. order of entry of information of checks) to the recognized need (i.e., customized data entry that would account for any order (i.e., before or after) data entry) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success ((i.e., added user friendliness)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466.  The examiner can normally be reached on M-F: 9a-5:30p (MDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASFAND M SHEIKH/Primary Examiner, Art Unit 3627